PANAM TERRA, INC. 900 Biscayne Blvd., Suite 3307 Miami, FL 33132 305-610-8000 305-424-9501 (fax) June 14, 2011 VIA EDGAR Duc Dang Securities and Exchange Commission Division of Corporation Finance treet, N.E., Washington, DC 20549 Re: PanAm Terra, Inc. Registration Statement on Form 10-12G Filed April 29, 2011 File No. 000-54375 Dear Mr. Dang: I am writing in response to your letter dated May 27, 2011.We are actively preparing responses to the comments set forth in your letter.However we will require additional time to provide complete responses.We expect to file our responses on EDGAR no later than June 20, 2011. Sincerely, /s/ Alexandre Clug Alexandre Clug Chief Executive Officer
